DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 15-20 are objected to because of the following informalities:  the term “a computer-readable medium” should be rewritten as “a non-transitory computer-readable medium” to avoid 101 rejection in a Final.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battestilli et al. (Pub. No. 20120224581) in view of Hong et al. (Pub No. 20200336370).
With respect to claims 1, 8, 15, Battestilli teaches computer-implemented method, comprising: receiving, at a network device, a fragmented packet of an internet protocol (IP) packet, wherein the fragmented packet is subsequently received relative to an initial fragmented packet of the IP packet and comprises a first set of tuple information (e.g. step 404 in fig 4 “a switch receiving a first IP packet fragment, wherein the first IP packet fragment contains an IP 3-tuple in a header of the first IP packet fragment” claim 1); retrieving, by the network device, a second set of tuple information associated with the fragmented packet from the entry of the hash table (e.g. step 520 in Fig. 5B); and transmitting, by the network device, an indication of the first set of tuple information and the second set of tuple information (e.g. step 416 in Fig. 4; step 544 in Fig. 4).  Battestilli fails to teach determining, by the network device, an entry of a hash table associated with the IP packet, based on the first set of tuple information and a fragment identifier (ID) within the fragmented packet. Hong teaches identifying hash bucket in the hash table by tuple and ID of packet (see par. 50 and Fig. 3, 4), therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date to implement the step of determining hash table for fragment packet using tuple and ID into Battestilli’s invention at block 204 for controlling traffic in the network.
- With respect to claims 2, 9 and 16, Battestilli teaches receiving, at the network device, the initial fragmented packet of the IP packet, wherein the initial fragmented packet comprises the first set of tuple information (claim 1 “a switch receiving a first IP packet fragment, wherein the first IP packet fragment contains an IP 3-tuple in a header of the first IP packet fragment”); determining, by the network device, the entry of the hash table based on the first set of tuple information and a fragment ID within the initial fragmented packet (step 506, 510 in Fig. 5A); and storing, by the network device, the second set of tuple information at the entry of the hash table (e.g. the step 510 in fig. 5A; step 520 in Fig. 5B).  

- With respect to claims 6-7, 13-14, 20, Battestilli teaches wherein: the first set of tuple information comprises a source IP, a destination IP, and a protocol; and the second set of tuple information comprises a source port and a destination port (see claim 1).

Allowable Subject Matter
Claims 3, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUC H TRAN/Primary Examiner, Art Unit 2471